            Case 3:19-cv-00124-KAD Document 54 Filed 07/23/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

JAMES PENA,                                      :
     Plaintiff,                                  :
                                                 :
       v.                                        :   Case No. 3:19cv124(KAD)
                                                 :
SCOTT SEMPLE, ET AL.,                            :
     Defendants.                                 :

              RULING ON MOTION FOR PARTIAL SUMMARY JUDGMENT

Kari A. Dooley, United States District Judge

       The plaintiff, James Pena (“Pena”), currently incarcerated at Northern Correctional

Institution in Somers, Connecticut initiated this civil rights action against Counselor Supervisor

Aldi, Unit Manager Tammaro, Captain Kelly, Lieutenant Bragdon, Correctional Officers

Nichols, John Doe #1, and John Doe #2 and Mental Health Worker J. Brennan. He asserts

claims of failure to protect him from assault by another inmate, excessive force, retaliation and

deliberate indifference to mental health needs arising from his confinement at Corrigan-

Radgowski Correctional Institution (“Corrigan”) from January to November 2018.

       Upon initial review pursuant to 28 U.S.C. § 1915A(b), the Court permitted the Fourteenth

Amendment excessive force claim to proceed against Lieutenant Bragdon, Officers Nichols,

John Doe #1 ,and John Doe #2 in their individual capacities, the Fourteenth Amendment failure

to protect claim to proceed against Counselor Supervisor Aldi, Unit Manager Tammaro, and

Captain Kelly in their individual capacities and against Counselor Supervisor Aldi in his official

capacity, the Fourteenth Amendment deliberate indifference to mental health claim to proceed

against Mental Health Worker Brennan in her individual capacity, and the First Amendment

retaliation claim to proceed against Captain Kelly in his individual capacity. See Initial Review
            Case 3:19-cv-00124-KAD Document 54 Filed 07/23/20 Page 2 of 7



Order, ECF No. 12, at 18. On July 29, 2019, defendants Aldi, Brennan, Bragdon, Kelly,

Nichols, and Tammaro filed an answer to the complaint. See ECF No. 27.

          Pena filed a motion for partial summary judgment as to his Fourteenth Amendment

claims of excessive force and failure to protect. For the reasons set forth below, the motion is

denied.

Discussion

       When filing a motion for summary judgment, the moving party bears the burden of

demonstrating “that there is no genuine dispute as to any material fact and [that it] is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986) (“Factual disputes that are irrelevant or unnecessary” are not material and thus cannot

preclude summary judgment.”). A factual dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The moving party may

satisfy its burden “by showing – that is pointing out to the district court – that there is an absence

of evidence to support the nonmoving party’s case.” PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d

101, 105 (2d Cir. 2002) (per curium) (internal quotations and citations omitted).

          Pena argues that the undisputed facts establish that Counselor Supervisor Aldi, Unit

Manager Tammaro and Captain Kelly failed to protect him from assault despite his many

warnings that his safety was in jeopardy and that Lieutenant Bragdon and Officer Nichols

subjected him to excessive force after the assault. In support of his motion, Pena has filed a

declaration with attached exhibits, a Statement of Undisputed Facts, and a memorandum.

Defendants Aldi, Kelly Tammaro, Bragdon and Nichols object to the motion on the ground that


                                                  2
           Case 3:19-cv-00124-KAD Document 54 Filed 07/23/20 Page 3 of 7



Pena failed to comply with Local Rule 56(a)1 and 56(a)3. The Court agrees with the defendants.

        In this District, a motion for summary judgment must be accompanied by a Local Rule

56(a)1 Statement of Undisputed Material Facts. See D. Conn. L. Civ. R. 56(a)1 (“A party

moving for summary judgment shall file and serve with the motion and supporting memorandum

a document entitled ‘Local Rule 56(a)1 Statement of Undisputed Material Facts,’ which sets

forth, in separately numbered paragraphs meeting the requirements of Local Rule 56(a)3, a

concise statement of each material fact as to which the moving party contends there is no

genuine issue to be tried.”) Local Rule 56(a)3 further requires that each statement in the Rule

56(a)1 Statement “be followed by a specific citation to (1) the affidavit of a witness competent to

testify as to the facts at trial, or (2) evidence that would be admissible at trial” and that “[t]he

affidavits, deposition testimony, responses to discovery requests, or other documents containing

such evidence” be submitted “with the Local Rule 56(a)1 . . . Statement[] in conformity with

Fed. R. Civ. P. 56(e).” D. Conn. L. Civ. R. 56(a)3. Furthermore, Federal Rule of Civil

Procedure 56(c)(1)(A) provides in relevant part that “[a] party asserting that a fact cannot be . . .

genuinely disputed must support the assertion by: (A) citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . , admissions, interrogatory answers, or other materials[.]”)

        Pena’s Local Rule 56(a)1 Statement includes fourteen purported statements of fact in

support of his failure to protect claim and four statements of fact in support of his excessive force

claim. See Statement of Undisputed Facts, ECF No. 39, at 9-10. However, only one of the

statements includes any reference to specific evidence in the record.1 And as noted below, the


        1Statement   11 states: “See Exhibit 1.A. Shows that Partial Reason for Jordan Smith Getting removed out of
P.C. is cause He sent the message threw (sic) his sister (my wife) about the “Hit” Place on Me, and suggested that I
                                                         3
           Case 3:19-cv-00124-KAD Document 54 Filed 07/23/20 Page 4 of 7



evidence cited to does not establish the fact asserted. None of the other statements include any

citation to an affidavit or declaration of a witness or other evidence that might be admissible at

trial as required by Local Rule 56(a)3. Id. at 9-10 ¶¶ 1-9, 11-18.2 Furthermore, several of the

statements are not factual assertions but rather Pena’s opinion as to why he was assaulted by

another inmate on November 14, 2018, see e.g. id. at 10 (“The three Major Rules on any gang …

are mostly the same. No snitches, No GAYs, No Rapists”), and/or why he should have been in

protective custody. See Id. (“In accordance to the Protective Manager Directive 9.9, 4 out of the

five category pertained to me which at the end it required protective measures.”). Paragraph 8 is

Pena’s paraphrasing Directive 6.14.3 Paragraphs 17 paragraphs 18 are merely commentary on the

evidence or accusations as to the motives of the defendants. See, id. (“17 Serval (sic) different

C.O. contradicted Lt. Bragdon Reason for spreying Me. 18. LT Pearson lied in a attempt to cover



Go to P.C.” Id. at 10. This statement is apparently intended to be a citation to evidence in support of Statement 10,
which provides: “Jordan Smith #324257 informed the current unity Manager of a “Blood” “hit” Place on Me, due to
my criminal charges, and suggested that I should sign up for P.C. With him.” Id. Exhibit 1.A is a DOC “Request for
Removal from Protective Custody” Form 9905 dated July 2018. It pertains to the removal of Inmate Jordan Smith “a
high ranking” member of a gang, from the protective custody unit at Bridgeport Correctional Center. See id. at 10 ¶
11; at 39, Ex. 1.A. Pena’s assertion that this document demonstrates that Inmate Smith conveyed a message to
Pena’s wife about a hit having been placed on Pena by a member of the Bloods gang and that Pena should request
placement in protective custody at Bridgeport Correctional Center is simply incorrect. Generally, the document
details an investigation into Smith and his current status as an active and engaged “high ranking” gang member. It
concludes that he need not be in Protective Custody because there is no known or verifiable threat to Smith and that
he should be returned to the SRG Program. The document includes a report that Smith was using third parties to get
messages to other gang members at Corrigan, to include that those gang members should try to get placed in
Protective Custody with him. ECF No. 39 at 39. The document contains no statement or proof of Pena’s claim.
2
  In the fifteenth statement, Pena states that inmate Deykevious Russaw witnessed the altercation between him and
another inmate on November 14, 2018 and the “injusticness conducted by C.O. Nichols and LT Bragdon.” Id. at 10
¶ 15. Although Pena does not cite to any evidence in support of this fact, Pena did attach a document titled
“Declaration of Deykevious ‘Bama’ Russaw #421625” as Exhibit 11 to his own Declaration. Id. at 25. A
declaration must be signed by the declarant and include the date on which it was signed and a statement attesting
that “under penalty of perjury ... the foregoing is true and correct.” 28 U.S.C. § 1746. The declaration is unsigned.
Furthermore, it does not identify either Officer Nichols or Lieutenant Bragdon as the correctional officials who
responded to the altercation between Pena and the other inmate and were involved in using force to gain control over
Pena after the altercation. Thus, the purported declaration of Inmate Russaw does not support the statement that
Lieutenant Bragdon and Officer Nichols used unjustified force against Pena.
          3 “The 6.14 Directive, “S.R.G.” states that the unit manager and coordinator must be aware and know the
Rules, and bylaws ect (sic) of All S.R.G. Groups.” Id. at 9.
                                                         4
             Case 3:19-cv-00124-KAD Document 54 Filed 07/23/20 Page 5 of 7



and justified Lt Bragdon reason for spreying me.”) Pena’s statement in paragraph 16 that the

camera in the dayroom “would also capture the injusticiness conducted by C.O. Nichols and Lt.

Bragdon” is purely speculative and is not supported by the submission of any actual video

footage from the camera. Id. at 10 ¶ 16. Indeed, Pena does not allege that he viewed any video

footage of the altercation.4 In sum, in a variety of ways, Pena’s Statement of Undisputed Facts

fails to meet the requirements of Local Rules 56(a)1 or 56(a)3.

         In his reply to the defendants’ objection to his motion for summary judgment, Pena

claims that he was unaware of the local and federal rules governing the filing of summary

judgment motions and points out that his declaration in support of his motion includes citations

to multiple exhibits. See Doc. No. 43. The Second Circuit has held that “pro se status ‘does not

exempt a party from compliance with relevant rules of procedural and substantive law.’”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (quoting Traguth v. Zuck,

710 F.2d 90, 95 (2d Cir. 1983)). See also, Tross v. Ritz Carlton Hotel Co., 928 F. Supp. 2d 498,

503 (D. Conn. 2013) (Hall, J.) (“In this Circuit, a movant’s failure to comply with a district

court’s relevant local rules on a motion for summary judgment permits, but does not require, a

court to dispose of that motion.”) (citing Tota v. Bentley, 379 F. App'x 31, 32–33 (2d Cir. 2010)).

“Courts in this District generally look at whether the motion, despite technical non-compliance,

substantially complies such that it would be fair to decide the motion on the merits.” Conley v.




         4   Pena includes, as an exhibit to his Declaration, a copy of a Department of Correction Physical Evidence
Tag and Chain of Custody form indicating that video footage, from three cameras in the ceiling of the room in which
the altercation occurred on November 14, 2018, covering the period beginning one hour before the altercation and
ending one hour after the altercation was preserved as of November 15, 2018. See Pena Decl. ¶ 14, ECF No. 39, at
5; Ex. 12 at 24. Pena declares that it is possible that the ceiling camera captured the “assault[] conducted by the
police after I was restrained already.” Id. He does not attach a copy of the video footage to his declaration or allege
that he viewed the video footage.
                                                          5
          Case 3:19-cv-00124-KAD Document 54 Filed 07/23/20 Page 6 of 7



Brysgel, No. 3:17-CV-322 (VAB), 2018 WL 5315237, at *1 (D. Conn. Oct. 26, 2018). Here, the

Court does not construe Pena’s Declaration as a Local Rule 56(a)1 Statement because it suffers

from some of the same deficiencies as the document that Pena filed as his Local Rule 56(a)1

Statement. Many of the statements in Pena’s declaration are not statements of fact but are Pena’s

opinions about or interpretations of documents, directives or reports. See Pena Decl., ECF No.

39, at 2-7 ¶¶ 5, 10-11, 15-24. Other statements do not constitute statements of facts that are

material to the excessive force or failure to protect claims asserted against the defendants. Id. at

2-4, 7 ¶¶ 2-3, 7-9, 14, 25-29. In addition, some statements include no citations to exhibits or

evidence that would be admissible at trial. Id. at 2-5 ¶¶ 1, 3, 6, 12. Accordingly, Pena’s

submission does not substantially comply with Local Rule 56 and the motion cannot be fairly

considered on its merits. See Bunting v. Kellogg’s Corp., No. 3:14-cv-621 (VAB), 2016 WL

659661, at *1–2 (D. Conn. Feb. 18, 2016) (“In this case, the Court cannot fairly and completely

adjudicate summary judgment in this matter without full compliance with the District of

Connecticut’s Local Rules. Without a Local Rule 56(a)1 Statement, the Court cannot fairly

determine the undisputed facts in this case. Such a determination is essential to evaluating a

summary judgment motion.”)

       John Doe Defendants

       On May 29, 2019, the Court advised Pena that the Clerk could not serve the complaint on

the two John Doe defendants without knowing their first and last names. See ECF No. 12 at 19.

The Court permitted Pena ninety days to file a notice identifying each Doe defendant by his first

and last name and cautioned Pena that failure to file a timely notice would result in dismissal of

the claims against the Doe defendants. See id. Pena has not filed a notice identifying the first


                                                  6
         Case 3:19-cv-00124-KAD Document 54 Filed 07/23/20 Page 7 of 7



and last name of Officer Doe #1 or the first and last name of Officer Doe #2. Accordingly, the

claims against Correctional Officer John Doe #1 and Correctional Officer John Doe #2 are

dismissed without prejudice pursuant to Rule 4(m), Fed. R. Civ. P.

Conclusion

       The claims against Correctional Officer John Doe #1 and Correctional Officer John Doe

#2 are DISMISSED without prejudice pursuant to Rule 4(m), Fed. R. Civ. P. Pena’s Motion for

Partial Summary Judgment, [ECF No. 39], addressed to the Fourteenth Amendment claims of

excessive force and failure to protect from harm, is DENIED without prejudice. Pena is not

precluded from asserting his arguments or submitting his exhibits in opposition to any motion for

summary judgment that the defendants may file.

       SO ORDERED at Bridgeport, Connecticut this 23rd day of July, 2020.

                                            _____/s/________________________
                                            Kari A. Dooley
                                            United States District Judge




                                               7
